                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

PAUL WARD HANSEN,                           §
                                            §
               Plaintiff,                   §
                                            §
      v.                                    §   Case No. 3:18-CV-00538-K
                                            §
CITY OF WEST LAKE TAWAKONI,                 §
et al.,                                     §
                                            §
               Defendants.                  §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The   Court   has     under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

February 22, 2019. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

      SO ORDERED.

      Signed March 11th, 2019.


                                        __________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                           1
